ORIGINAL                                                                     12/16/2020


            IN THE SUPREME COURT OF THE STATE OF MONTANA                                    Case Number: DA 19-0220


                                        DA 19-0220


 STATE OF MONTANA,

              Plaintiff and Appellee,                                      DEC 1 6 2020

       v.
                                                                    cyilivi4,s4zpreomntea
                                                                       Bowen Greenwood rt
                                                                                   naou




 DESMOND D. HARDESTY,

              Defendant and Appellant.



       Counsel for Appellant Desmond D. Hardesty filed a motion and brief asking to be
allowed to withdraw from this appeal on grounds that counsel has been unable to find any
nonfrivolous issues to raise on appeal, pursuant to § 46-8-103(2), MCA, and Anders v.
California, 386 U.S. 738, 87 S. Ct. 1396 (1967).
      The argument portion of counsel's Anders brief does not satisfy the requirements of
Anders and § 46-8-103(2), MCA, that counsel support the client's appeal to the best of
counsel's ability and submit a memorandum referring to anything in the record that might
arguably support the appeal. Here, counsel does not adequately identify the issues that
arguably support an appeal, nor does counsel provide "appropriate citations to the record
and to the pertinent statutes, case law, and procedural rules bearing upon each issue
discussed in the memorandum" as § 46-8-103(2), MCA,requires. Along with other issues
counsel may identify, the Court requests that counsel address the issue of whether the
District Court erred in denying Hardesty's motion to dismiss the State's second petition for
revocation.
       Accordingly,
      IT IS ORDERED that counsel's brief in support of her motion to withdraw is
STRICKEN FROM THE RECORD
      IT IS FURTHER ORDERED that counsel shall have thirty days from the date of
this Order in which to file an Anders brief which complies with the requirements of that
case and § 46-8-103(2), MCA, and refers to anything in the record that arguably might
support Hardesty's appeal.
      The Clerk is directed to provide copies of this Order to all counsel of record and to
Hardesty personally.
                   'day of December, 2020.
      DATED this /64


                                                For the Court,




                                                              Chief Justice